PER curiam:
H-i
Tenemos ante nuestra consideración una controversia sobre la cual no nos hemos expresado. ¿Está un juez, asig-nado a una Sala de Relaciones de Familia, impedido por razones éticas de enviar al Departamento de la Familia una carta de recomendación, identificándose como juez, en papel oficial del Tribunal General de Justicia, para expre-sarse sobre las cualificaciones de una persona cuyo hogar está ante la consideración de dicha agencia como posible hogar de crianza?
H — < HH
La Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces de Tribunal de Primera Ins-tancia y del Tribunal de Circuito de Apelaciones (Comisión de Disciplina Judicial) imputó al juez César Almodóvar *425Marchany cuatro cargos por alegada violación a los Cáno-nes de Ética Judicial de 1977.(1) La conducta específica consistió en redactar y enviar una carta de recomendación en papel oficial de la Rama Judicial, en la que se expresó favorablemente sobre las cualificaciones personales de la Hon. Maritza Ramos Mercado, compañera jueza de Almo-dóvar Marchany, en ocasión del proceso administrativo en el que se evaluaba si el hogar de Ramos Mercado podría ser certificado como hogar de crianza por el Departamento de la Familia. Almodóvar Marchany remitió la carta a pe-tición de la jueza Ramos Mercado. En ella se identificó como juez superior asignado a una Sala de Relaciones de Familia, y la dirigió sólo “A quien pueda interesar”.(2)
La Comisión de Disciplina Judicial imputó a Almodóvar Marchany haber violado los Cánones I, XXI, XXIII, XXIV y *426XXVI de Ética Judicial, 4 L.P.R.A. Ap. IV-A.(3) Específica-mente, éstos le imponen el deber ético de actuar de modo que su conducta honre la integridad e independencia de su *427ministerio y estimulen la confianza en la Judicatura (Canon I y XXVI); el deber de evitar el uso o dar la apariencia de que emplea el prestigio de su cargo para beneficio personal o el de terceras personas (Canon XXI); el deber de evitar dar la impresión de que ejerce o pretende ejercer influencia en otros jueces y juezas al prestar, entre otras cosas, testimonio de reputación (Canon XXIII), y el deber de evitar dar la impresión de que sus gestiones de nego-cios, personales o familiares, influyen en su gestión profe-sional o en sus determinaciones judiciales (Canon XXIV).
Tras los trámites correspondientes ante la Comisión de Disciplina Judicial, ésta rindió su informe. En el informe concluyó que las violaciones imputadas fueron cometidas y nos recomendó que disciplináramos a Almodóvar Mar-chany con una amonestación. Al hacerlo, expresó lo si-guiente:
El Juez Almodóvar Marchany debió ser prudente y evitar toda conducta dirigida a adelantar los intereses de la Jueza Ramos Mercado, ya que su actuación aparentó estar encami-nada a beneficiarla desde su posición como Juez Superior. ...
No podemos ignorar que siendo el Juez Almodóvar Mar-chany, en aquel momento, un Juez asignado a una Sala de Relaciones de Familia, con toda probabilidad había atendido casos en los que el Departamento de la Familia era parte, por lo que resulta impropio que éste emitiera una carta de reco-mendación que sería utilizada para evaluar una solicitud de certificación de hogar sustituto, por lo que funcionarios del De-partamento de la Familia tendrían que evaluar la credibilidad de su declaración. No nos convence el planteamiento del Juez Almodóvar Marchany a los fines de intentar establecer que su carta dirigida “A quien pueda interesar” no hace solicitud al-guna para beneficiar a la Jueza Ramos Mercado. (Enfasis suplido.) Informe de la Comisión de Disciplina Judicial, pág. 13.
Tras evaluar el informe de la Comisión de Disciplina Judicial, los distintos documentos que obran en el expe-diente del caso, así como las normas éticas aplicables, resolvemos.
*428t — < HH I — I
A. Los Cánones de Ética Judicial de 1977, aplicables a la controversia, así como los vigentes de 2005(4) carecen de una disposición que expresamente prohíba que los jueces y las juezas envíen cartas de recomendación en papel timbrado de la Rama Judicial a favor de terceras personas. Cualquier prohibición ética al respecto surgiría de los deberes éticos implícitos en los cánones, pues, como se sabe, éstos sólo constituyen normas mínimas de conducta. In re González Acevedo, 165 D.P.R. 81 (2005).
La Comisión de Disciplina Judicial resolvió que tal prohibición ética se deriva de los Cánones I, XXI, XXIII, XXIV y XXVI de Ética Judicial, supra, que procuran, entre otras cosas, estimular la confianza de la ciudadanía en la Judicatura, evitando que los jueces y las juezas obtengan o den la apariencia de que obtienen beneficios personales para sí o para terceros usando el prestigio de su cargo, o que influyan o den la apariencia de que influyen en otros procesos, y en la disposición que impide a un juez brindar testimonio de reputación a favor de una parte.
En Puerto Rico carecemos de pronunciamientos previos de este Tribunal en cuanto a la controversia que nos ocupa. Debemos, pues, para fines ilustrativos, examinar el trato brindado en otras jurisdicciones a controversias similares, de modo que podamos perfilar algunas tendencias que pue-dan guiarnos en la resolución de ésta querella. De entrada, destacamos que el acercamiento al problema ha tenido principalmente dos vertientes. Por un lado, se ha conside-rado si los jueces y las juezas pueden recomendar a traba-jos o a programas académicos a personas con quienes tie-nen vínculos profesionales. Por otro lado, se ha evaluado si los jueces y las juezas están impedidos por razones éticas *429de formular recomendaciones en procesos investigativos o adjudicativos. Examinemos ambos aspectos.
B. En otras jurisdicciones se han atendido estas con-troversias, en ocasiones mediante comentarios específicos en los códigos de ética, en otras mediante procedimientos disciplinarios como éste y, aún en otras, a través de los Comités Consultivos de Etica Judicial, los que han abor-dado el tema de modo más frecuente.(5) En muchas juris-dicciones no se prohíbe que los jueces y las juezas redacten y envíen cartas para recomendar favorablemente a perso-nas con las que han tenido una relación profesional o de trabajo para empleos o para programas de estudios universitarios. Sin embargo, en tales casos, la carta de re-comendación debe contener hechos que consten personal-mente al magistrado. In re Code of Judicial Conduct, 643 So.2d 1037 (1994); In re Hill, 8 SW.3d 578 (2000). Véase, además, Comisión de Etica Judicial de Massachusets, Opinión Núm. 97-2, 15 de abril de 1997.
De acuerdo con ello, algunas jurisdicciones, como el es-tado de Florida, han prohibido a los jueces y a las juezas usar papel timbrado oficial en el manejo de asuntos perso-nales, salvo que se trate de una carta de recomendación fundamentada en el conocimiento personal del juez sobre la persona recomendada. In re Code of Judicial Conduct, supra.
De igual modo, parece haber consenso en otras jurisdic-ciones en que las cartas deben ir dirigidas a una persona en específico en lugar de ser documentos genéricos que usen expresiones como “a quien pueda interesar”. Esta úl-tima restricción procura evitar que una carta de recomen-dación pueda ser remitida por una tercera persona y sin el consentimiento del juez a una persona con quien éste deba evitar comunicarse, como lo sería una parte o un abogado *430que litiga ante su sala. También protege al juez de una imputación infundada respecto al destinatario del documento.
Se ha destacado, además, que un juez no debe enviar una carta de recomendación a una persona o foro sobre el cual tenga, por el cargo que ocupa, algún tipo de control. Opinión Consultiva de Nuevo México, 1990-3. Por ello, re-sulta importante que el juez o la jueza evalúe la relación entre el Poder Judicial y el posible destinatario, de modo que se evite comprometer la imagen de imparcialidad o la confianza pública en la Judicatura. Opinión Consultiva de Maine, 1998-3. Asimismo, se ha expresado que no es apro-piado que un juez envíe una carta de recomendación si existe la posibilidad de que ésta se haga pública —Opinión Consultiva de Nuevo México, 1990-3— o si el juez pudiera resultar beneficiado en alguna forma. Íd. Véase C. Gray, Key Issues in Judicial Ethics, en Recomendations by Judges Des Moines, A.J.S., 2000.
C. Por otro lado, existe consenso en la mayoría de las “ jurisdicciones en que resulta éticamente impropio que un juez envíe una carta de recomendación, por iniciativa pro-pia o a petición de una parte, para expresarse sobre perso-nas que están involucradas en procesos investigativos o administrativos. Se aduce que, en esas circunstancias, el envío de una carta pudiera constituir una intervención in-debida a favor de terceras personas, lo cual minaría consi-derablemente la imagen de imparcialidad de la Judicatura y fomentaría la impresión de que el juez o la jueza que envía la carta intenta usar su prestigio para gestionar un beneficio.
Por ejemplo, la Corte Suprema de Florida, acogiendo una recomendación del comité consultivo de esa jurisdic-ción, amonestó a un juez por haber enviado una carta a otro juez que estaba próximo a emitir sentencia en un caso penal para expresarse favorablemente de la persona que sería sentenciada. In re Abel, 632 So.2d 600 (1994). Ante hechos similares, la Corte Suprema de Louisiana también *431concluyó que tal gestión era éticamente impropia. In re Marullo, 692 So.2d 1019 (1997).
Los Comités Consultivos de Ética Judicial de variadas jurisdicciones han formulado recomendaciones ilustrativas al respecto. Por ejemplo, el Comité Consultivo de Ética Judicial del estado de Kansas ha expresado que es impropio que un juez remita una carta de recomendación a una junta probatoria para abogar por la excarcelación de un convicto que anteriormente había sido cliente del juez. Comité Consultivo de Kansas, Opinión 103, 15 de noviembre de 2000.
Consecuente con esa apreciación, el Comité Consultivo de Ética Judicial del estado de Florida ha adoptado como norma general que, aunque pueden escribir cartas de reco-mendación, los jueces y las juezas no pueden redactarlas o enviarlas por iniciativa propia cuando las personas a favor de quienes las hacen están involucradas en procedimientos investigativos o adjudicativos en los que se están determi-nando sus derechos, responsabilidades o privilegios. Co-mité Consultivo de Florida, Opinión 82-15, 29 de octubre de 1982. Esta norma excluye la situación en que un juez o una jueza envía una carta o un documento en respuesta a una petición oficial de información.
El Comité Consultivo de Ética Judicial del estado de Florida también ha declarado éticamente impropio que un juez o una jueza prepare por iniciativa propia una carta para recomendar la reinstalación de un abogado desafo-rado al ejercicio de la abogacía —Comité Consultivo de Florida, Opinión 88-19, 5 de octubre de 1988— o que envíe cartas de recomendación en el contexto de procedimientos para la concesión del privilegio de probatoria. Véanse: Co-mité Consultivo de Florida, Opinión 77-17, 15 de noviem-bre de 1977; Comité Consultivo de Florida, Opinión 75-22, 4 de agosto de 1975.
De igual modo, el Comité Consultivo de Ética Judicial del estado de Massachussets ha expresado que es ética-mente impropio que un juez o una jueza envíe una carta en la que se exprese sobre la reputación de un empleado judi*432cial que es objeto de un proceso disciplinario, independien-temente de que la comunicación no versara sobre los he-chos específicos que motivaban el proceso. Comité de Ética Judicial de Massachussets, Opinión Núm. 2004-5, 20 de mayo de 2004. Específicamente, el comité expresó que esa conclusión se deriva de la disposición ética que impide que los jueces y las juezas provean voluntariamente testimonio de reputación en procesos adjudicativos, los cuales, ajuicio del comité, incluyen tanto procesos judiciales como administrativos.
rH C
A. Conforme a lo anterior, coincidimos con las jurisdicciones que han señalado que los jueces y las juezas no están impedidos éticamente de enviar cartas para recomendar favorablemente a empleos o a programas académicos a personas con quienes tienen vínculos profesionales o de trabajo. En tales circunstancias, la opinión fundada y objetiva de un juez, emitida por escrito sobre la base de su conocimiento personal, carece de la mácula que originaría un conflicto ético. Primero, esta práctica es común en los escenarios laborales, especialmente en el contexto de las relaciones entre supervisor y supervisado. Vista desde esta perspectiva, declararla antiética implicaría penalizar a un empleado de la oportunidad de contar con una referencia o recomendación de su supervisor por el sólo hecho de que éste es juez. Segundo, es una gestión que no suele tener trascendencia pública, pues tiene el limitado objetivo de expresar a un destinatario determinado las cualificaciones profesionales de una persona. Finalmente, es una práctica que no suele darse en el contexto de procesos adversativos o adjudicativos.
Sin embargo, como sucede en el contexto del ejercicio de cualquier otra gestión válida, los jueces y las juezas deben ser cautelosos y prudentes. Por ello consideramos, y así lo resolvemos, que las cartas de recomendación *433de este tipo que envíen los jueces o las juezas deben estar fundamentadas en hechos que consten a éstos de propio conocimiento. Deben, además, dirigirse a un destinatario específico, de modo que se evite la posibilidad de que se le dé un uso no previsto.
Finalmente, los jueces y las juezas deben evitar dar la impresión de que la recomendación constituye una opinión oficial o institucional de la Rama Judicial, particularmente si usan papel timbrado que los identifica como jueces o juezas.
B. Por otro lado, somos del criterio de que es éticamente impropio que un juez o una jueza envíe una carta en la que se exprese favorable o desfavorablemente sobre una persona que tenga formulada una petición o reclamación ante una entidad pública o privada, o cuyos derechos, responsabilidades o privilegios sean objeto de análisis en un proceso investigativo o adjudicativo. Los jueces y las juezas son figuras que gozan de prestigio y autoridad en la sociedad, por lo que su intervención en tales procedimientos, aún mediante el mero envío de una carta, podría ser percibida como un intento de forzar un resultado a base del juicio del juez o de la jueza. Pues, como hemos expresado antes, “en nuestra sociedad el cargo de juez es un cargo especial que proyecta una visión y noción pública destacada, de prestigio e influencia”. In re Comunicación Juez Pérez Jiménez, 112 D.P.R. 683, 685 (1982). Véanse, además: Inquiry Concerning a Judge, 822 P.2d 1333 (Alaska 1991); In re Doe, 679 So. 2d 900 (1996); In re Gallagher, 951 P.2d 705 (Or. 1998); In re Samay, 764 A. 2d 398 (2001).
En particular, conforme a la querella presentada, dicha incompatibilidad ética surge de los Cánones I, XXI, XXIII y XXVI de Ética Judicial de 1977, supra, que requieren a los jueces y a las juezas honrar con su conducta la integridad e independencia de su ministerio y estimular la confianza en la Judicatura (Canon I y XXVI), y procuran que los jueces y las juezas eviten usar o dar la apariencia de que usan el prestigio de su cargo para beneficio personal *434o el de terceras personas (Canon XXI). En la medida en que la carta de recomendación se envía a un foro adjudica-tivo con el objetivo de referirse a la reputación de un ter-cero, estaría implicada la norma ética que prohíbe a los jueces y a las juezas dar la impresión de que ejercen o pretenden ejercer influencia en otros jueces o juezas al prestar voluntariamente testimonio de reputación (Canon XXIII).(6)
Los cánones procuran mantener la imagen de dignidad y decoro de la Judicatura, evitando que la ciudadanía desconfíe de sus integrantes por creer que utilizan su posición para obtener favores o privilegios para sí o para otras personas. Este objetivo cobra mayor importancia en el contexto de procesos investigativos y administrativos, en los que debe evitarse que los jueces y las juezas se perciban como entes al margen de la ley, que usan indebidamente sus influencias para promover resultados específicos ante diversos foros, y a quienes se exceptúa, por razón de su cargo, de los trámites que ordinariamente tiene que seguir la ciudadanía en general.
El prestigio del cargo de juez o jueza no es un activo que deba ser usado para gestionar privilegios o concesiones que, de otro modo, no hubieran podido obtenerse. El prestigio del cargo, y la reputación bien ganada, sólo pueden ser carta de presentación en el ejercicio de las funciones judiciales.
Por ello, los jueces y las juezas debemos ser cuidadosos y prudentes en el manejo de asuntos ajenos a la función judicial, evitando crear la apariencia de que se usa el título de juez o de jueza como instrumento de intimidación o para imprimir mayor peso a nuestros reclamos personales. De ahí se deriva la disposición de nuestros cánones, que expresamente prohíbe a un juez o a una jueza comparecer por iniciativa propia a un proceso judicial como *435testigo de reputación y nuestros pronunciamientos en el contexto de esta querella.
C. Por otro lado, contrario al criterio de la Comisión de Disciplina Judicial, nos parece que las normas éticas hoy adoptadas no se derivan de lo dispuesto en el Canon XXIV de Ética Judicial, supra, preceptivo de que los jueces y las juezas deben “ser escrupuloso [s] en evitar actuaciones que razonablemente puedan dar lugar a la impresión de que sus relaciones sociales, de negocios, de familia o de amistad influyen en alguna forma en sus determinaciones judiciales”. Los deberes éticos dimanantes de este canon se enmarcan fundamentalmente en el deber de los jueces y de las juezas de comportarse públicamente de forma decorosa, evitando involucrarse en actividades que pudieran afectar su imagen de imparcialidad en el desempeño de sus funciones judiciales.
De este modo, el canon impone sobre los jueces y las juezas el deber ético de “evitar incluso la mera apariencia de que su conducta está parcializada a favor de una parte por consideraciones de amistad, parentesco o algún interés personal”. (Énfasis suprimido.) In re Suárez Marchán, 159 D.P.R. 724 (2003). Aplicarlo supone, pues, que la actuación del juez o de la jueza incide sobre su desempeño en algún proceso que esté o pudiera razonablemente estar ante su consideración.
La querella contra el juez Almodóvar Marchany imputa esencialmente que ha usado o ha aparentado usar el pres-tigio de su cargo para beneficiar a una tercera persona y que pretendió o aparentó influir en un proceso administra-tivo en el que no tiene el poder o la autoridad decisoria inmediata. El envío de la carta de recomendación, en el contexto de esta querella, no nos parece que viole los debe-res derivados del Canon XXIV, supra.
Aclarado lo anterior, y con el marco normativo previa-mente expuesto, evaluemos los hechos del caso.
*436V
En este caso nos encontramos ante un juez que redactó y remitió una carta de recomendación dirigida genérica-mente “A quien pueda interesar”. La carta, sin embargo, fue redactada con la clara intención de que fuera usada como una recomendación favorable en un proceso en el que se evaluaba la aptitud del hogar de la jueza Maritza Ramos Mercado para ser certificado como hogar de crianza por el Departamento de la Familia, conforme a una peti-ción en la que Ramos Mercado figuraba como parte promovente. Por ello, contenía expresiones que elogiaban la reputación profesional y personal de la jueza Ramos Mercado y de su esposo. La carta fue redactada en papel timbrado de la Rama Judicial y el juez remitente, al fir-marla, se identificó como Juez Superior asignado a una Sala de Relaciones de Familia.
Al evaluar el Reglamento para el Licénciamiento y Su-pervisión de Hogares de Crianza del Departamento de la Familia, Reglamento Núm. 6476 del Departamento de la Familia de 13 de junio de 2002 (Reglamento), notamos que el procedimiento para la obtención de una licencia para operar un hogar de crianza reúne características tanto de un proceso investigativo como de un proceso adjudicativo.
El procedimiento comienza con la presentación de una solicitud en el Departamento de la Familia. Tan pronto se presenta la solicitud se inicia un proceso investigativo con el fin de evaluar la aptitud del hogar del solicitante para ser un hogar de crianza. Al respecto, el Reglamento dis-pone que “[e]l hogar de crianza se someterá a un estudio social completo que evidencie la capacidad de la madre o el padre de crianza para ejercer dicho rol de manera efectiva”. Sec. 4.1 del Reglamento, pág. 7. El Reglamento dispone, además, múltiples condiciones que deberán satis-facer los integrantes del núcleo familiar. De igual modo, la residencia deberá satisfacer ciertas condiciones mínimas para salvaguardar el bienestar del menor o los menores *437que habrán de vivir allí. El Departamento de la Familia supervisará rigurosamente el cumplimiento con los requi-sitos pautados.
Finalmente, el Reglamento establece un procedimiento que permite apelar una denegatoria, suspensión o cancela-ción de una licencia para operar un hogar de crianza. Al respecto, expresa la Sec. 14.2 del referido Reglamento, pág. 19:
La notificación de la denegación, suspensión o cancelación de licencia se hará por escrito, con acuse de recibo, al solici-tante a su dirección, según consta en el expediente de licéncia-miento, señalando las razones para denegar, suspender o can-celar la licencia y contendrá el derecho a apelar la decisión, según [la] Sección 15.2 de este Reglamento.
Añade la Sec. 14.3 del Reglamento, pág. 19:
Derecho de Apelación. Todo poseedor o solicitante de licencia tendrá derecho a apelar la decisión de la/del Secretaria/o can-celando, suspendiendo o denegando una licencia ante la Junta Adjudicativa del Departamento de la Familia, según dispuesto en la Ley Número 87, aprobada el 14 de septiembre de 1990, en el término dispuesto en el Artículo VII del Reglamento 5431, Para Establecer los Procedimientos de Adjudicación.
Como puede apreciarse, el procedimiento para obtener una licencia para operar un hogar de crianza contiene ele-mentos tanto de un proceso investigativo como de un pro-ceso adjudicativo. El juez Almodovar Marchany, por su vín-culo con las salas de relaciones de familia, debió conocerlo, por lo que debió ejercer un grado de prudencia mayor. Su intervención en dicho proceso mediante el envío de una carta de recomendación a favor de la parte promovente, sumado al hecho de que usó papel timbrado oficial de la Rama Judicial y se identificó como juez superior a cargo de una Sala de Relaciones de Familia —sala a la que compa-recen con frecuencia funcionarios del Departamento de la Familia— nos mueve a concluir que su actuación fue ética-mente imprudente. Coincidimos, pues, con el criterio de la Comisión de Disciplina Judicial en que tal intervención, por mínima que fuera, constituyó una gestión reñida con el *438espíritu de los principios rectores de los Cánones de Ética Judicial, ya que aparentaba ser un intento de usar el pres-tigio de su cargo para ayudar a que la jueza Ramos Mercado obtuviera un resultado favorable en un proceso inves-tigativo ante el Departamento de la Familia.
Los Cánones I, XXI, XXIII y XXVI de Ética Judicial, supra, procuran evitar este tipo de conducta al requerir a los jueces y a las juezas que su conducta honre la integri-dad e independencia de su ministerio y estimule la con-fianza en la Judicatura (Cánones I y XXVI); que eviten usar o dar la apariencia de que usan el prestigio de su cargo para el beneficio personal o el de terceras personas (Canon XXI), y que eviten dar la impresión de que ejercen o pretenden ejercer influencia en otros jueces y juezas al prestar, entre otras cosas, testimonio de reputación (Canon XXIII).
Estas son, pues, normas que contribuyen a perfilar el juez ideal, el juez al que aspira la sociedad y al que los integrantes de la Judicatura debemos mirar cuando nos preguntamos en nuestro entorno inmediato cuál es la con-ducta éticamente exigida. Véase In re González Acevedo, supra. Lo éticamente exigido no puede nublarse por consi-deraciones motivadas por amistad o por la creencia personal, de buena fe, de que el criterio de un juez o de una jueza puede resultar útil en algún proceso investigativo o administrativo.
Finalmente, consideramos que, como no nos habíamos expresado antes sobre esta controversia particular, y por el hecho de que el juez Almodóvar Marchany no ha incurrido anteriormente en faltas éticas, no debemos imponer contra éste sanción disciplinaria alguna.
Tanto él como los demás integrantes de la Judicatura deberán ser conscientes, sin embargo, de que en lo sucesivo velaremos estrictamente por que los deberes éticos estable-cidos en esta opinión se cumplan celosamente.

Se emitirá sentencia en conformidad con lo expuesto en esta opinión.

*439La Juez Asociada Señora Rodríguez Rodríguez no intervino.

(1) La conducta imputada como éticamente impropia ocurrió antes de la vigencia de los Cánones de Ética Judicial de 2005.


(2) El texto de la carta es esencialmente el siguiente:
“ESTADO LIBRE ASOCIADO DE PUERTO RICO TRIBUNAL GENERAL DE JUSTICIA CENTRO JUDICIAL _ _ Puerto Rico
“27 de agosto de 2003
“A quien pueda interesar:
“Sirva la presente para testimoniar el hecho de que el suscribiente conoce hace varios años al matrimonio constituido por el Ing. José Rodríguez Quiñones y la Leda. Maritza Ramos Mercado, residentes en la calle 2 #62-B, Urb. La Campiña, Río Pie-dras, Puerto Rico.
“El primero funge como Presidente Corporativo de una firma farmacéutica en Puerto Rico, y la segunda es Juez de Primera Instancia en el Tribunal Superior, Sala de Carolina.
“Ambos son personas de absoluta integridad personal y de intachable reputa-ción en la comunidad; personas de grandes dotes morales y cristianas.
“Me complace recomendar personalmente al matrimonio Rodríguez-Ramos no s[ó]lo como excelentes jóvenes profesionales, responsables y respetuosos de la ley y el orden, sino como personas dignas, nobles y de una calidad humana excepcional.
“Cordialmente,
“[Firmado]
“César J. Almodóvar Marchany
“Juez Superior
“Sala Relaciones de Familia
“Región Judicial, Carolina”


(3) Estos cánones disponen lo siguiente:
Canon I:
“La fe de un pueblo en la justicia, como valor esencial de la democracia, debe ser mantenida por los tribunales a los más altos niveles de la responsabilidad pública.
“En el ejercicio de su delicada función, aquellas personas llamadas a impartir justicia, conscientes de la posición que ocupan en la sociedad y de la trascendencia de su misión, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y la confianza en la Judicatura.” 4 L.P.R.A. Ap. IV-A.
Canon XXI:
“El Juez o la Jueza no debe utilizar su poder o el prestigio de su cargo para fomentar el éxito de negocios privados o para su beneficio personal. Tampoco debe tener relaciones de negocios que en el curso normal de acontecimientos razonable-mente previsibles puedan poner sus intereses personales en conflicto con el cumpli-miento de sus deberes. La participación de cualquier juez en negocios privados que no aparejen tales conflictos de intereses debe realizarse con la mayor cautela y pru-dencia a fin de evitar malas impresiones o la apariencia de conducta impropia. El Juez o la Jueza debe evitar particularmente dar base para la sospecha razonable de que pueda estar utilizando las prerrogativas o influencias de su cargo para su bene-ficio personal o el de otras personas.
“El Juez o la Jueza no debe realizar gestión alguna ni permitir el uso de su nombre para recolectar fondos, no importa el propósito o destino de éstos. Dicha prohibición incluye solicitar donativos o aportaciones de personas o entidades para el Colegio de Abogados de Puerto Rico o para organizaciones cívicas, benéficas, profe-sionales o de cualquier otra índole.” 4 L.P.R.A. Ap. IV-A.
Canon XXIII:
“El Juez o la Jueza debe evitar toda conducta o actuación que pueda dar base a la creencia de que ejerce o pretende ejercer influencia indebida en el ánimo de otro Juez o Jueza en la consideración de un caso pendiente o futuro. El Juez o la Jueza no debe influir ni directa ni indirectamente, para conseguir colocarse en mejor situación que cualquier otro ciudadano o ciudadana en el litigio de sus causas personales.
“El Juez o la Jueza no debe dar la impresión ni permitir que otros den la im-presión al efecto de que éstos puedan tener alguna influencia sobre aquél o aquélla.
“El Juez o la Jueza no debe prestar testimonio por iniciativa propia como testigo de reputación.” 4 L.P.R.A. Ap. IV-A.
Canon XXIV:
“No es necesario ni deseable que la Jueza o el Juez viva en el aislamiento. Sin embargo, ha de ser escrupuloso en evitar actuaciones que razonablemente puedan dar lugar a la impresión de que sus relaciones sociales, de negocios, de familia o de amistad influyen en alguna forma en sus determinaciones judiciales.” 4 L.P.R.A. Ap. IV-A.
Canon XXVI
“Los anteriores Cánones de Ética Judicial son normas mínimas de comporta-miento que todo Juez y toda Jueza debe observar fielmente, tanto en su letra como en su espíritu, por ser consustanciales con el cargo judicial. Estos cánones no exclu-yen otras normas de conducta que también obligan al Juez y a la Jueza, que están establecidas por ley o que son inherentes al honor tradicional de la Judicatura.” 4 L.P.R.A. Ap. IV-A.


(4) In re Aprobación Cánones Ética 2005, 164 D.P.R. 403 (2005).


(5) Los Comités Consultivos de Ética Judicial (Avisory Commutes) son organis-mos asesores que existen en otras jurisdicciones para orientar a los miembros de la Judicatura sobre aspectos éticos. Emiten opiniones sobre controversias que los jueces y las juezas formulan en relación con posible conducta futura.


(6) Véanse los Cánones 2, 29, 30, 31 y 36 de Ética Judicial de 2006 (4 L.P.R.A. Ap. IV-B).